Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5, 7-13 and 15-20 are pending.
Claims 6 and 14 have been cancelled.
Claims 1, 9 and 17 have been amended.

The amendments to claims 1, 9 and 17 have overcome the 35 USC 101 rejections.

Allowable Subject Matter
Claims 1-5, 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or make obvious claims 1, 9 and 17 when considering the limitations as a whole.
Calvo et al., US 2011/0216066, teaches using a top graph of a formation from an offset well and mapping the offset formation to a proposed well.  However there is no consideration of compaction or its inclination in the compaction as claimed in claim 1 nor would it be obvious to modify the method of Calvo et al. to incorporate this information.
Shilling, US 5,615,115, teaches a method of determining pore pressure using seismic travel times.  The method includes: “The two-dimensional overburden gradient and normal compaction trend line cross sections are preferably generated by extrapolating the overburden gradient and normal compaction trend lines at an existing offset well, after correlating seismic interval transit times to the density and well log data at the offset well location.”  This method requires seismic surveys of the region and is silent concerning any combination of compaction inclination and offset well logging data to predict the logging data at a target well.
Wessling et al., US 2014/0076632, teaches determining compaction uncertainty along a single well.  It in no manner develops a compaction inclination data for multiple well locations.
Van Bemmel et al., US 6,012,017, teaches interpreting formation tops using well log data and vertical measurements.  However there is no anticipation of how this information could be combined with compaction inclination to produce a mapping of well logging data from an offset well and a target well.
Zoraster et al., US 2006/0052937, teaches a correlation method to map well log data between wells.   It in no manner considers any information of compaction inclination or any means to predict the well log of a target well.
Zhang, “Pore pressure prediction from well logs: methods, modifications, and new approaches”, Earth Science Reviews 108 (2011) pp 50-63, teaches using resistivity to determine compaction estimates, and these are then used to predict pore pressure.  In no manner is the true vertical depth of two wells used considered to determine the compaction.
Thus 1, 9 and 17 are allowed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/REGIS J BETSCH/Primary Examiner, Art Unit 2857